Qua, J.
This appeal is not properly before us. The petitioner has attempted to appeal to this court from an *357order signed “Appellate Tax Board by Richard P. Staple-ton, Member” denying his petition apparently brought under G. L. (Ter. Ed.) c. 59, § 65B, inserted by St. 1938, c. 478, § 3, for leave to file an appeal to the board from the refusal of the assessors to abate a tax of more than $1,000. Leave was denied on the ground that the appeal which the petitioner sought to file showed on its face that the petitioner had not paid that part of the tax, payment of which is by § 65B made a condition of the filing of a petition for leave to appeal to the board under that section.
Appeals to this court from the Appellate Tax Board are limited by G. L. (Ter. Ed.) c. 58A, § 13, as amended, to appeals from “any decision of the board upon an appeal from a decision or determination of the commissioner [of corporations and taxation], or of a board of assessors,” with an exception not here material. Whether the refusal of leave to file was in fact the act of the whole Appellate Tax Board or only of a single member of that board as expressly provided in c. 59, § 65B, plainly it was not a decision “upon an appeal from a decision or determination of the commissioner, or of a board of assessors.” It was merely a decision that under the circumstances such an appeal could not be filed.
If the petitionér’s petition to the Appellate Tax Board for leave to file his appeal from the assessors’ refusal of an abatement was not intended to be brought under authority of G. L. (Ter. Ed.) c. 59, § 65B, but was intended to be rested upon some supposed right to compel the board to accept his appeal apart from that section, still the petitioner’s right of appeal from the board to this court is necessarily bounded by the statute governing such appeals. He has no extra-statutory and anomalous rights of appeal.

Appeal dismissed.